Citation Nr: 0000402	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from May 1952 to April 
1954.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

There is no competent medical evidence that the veteran 
suffers from post-traumatic stress disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
post-traumatic stress disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for post-traumatic stress disorder.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service." 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The threshold 
question that must be answered in the present case is whether 
the veteran has presented a well-grounded claim for service 
connection.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See Epps 
v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

In the present case, the veteran maintains that he currently 
has post-traumatic stress disorder.  Service medical records 
do not reveal that the veteran ever presented with symptoms 
of, or received treatment for post-traumatic stress disorder.  
Post-service medical records reveal that the veteran received 
treatment from the VA for various medical conditions, to 
include major depression and obsessive-compulsive disorder.  
However, there is no medical evidence of record showing that 
the veteran was treated or diagnosed for post-traumatic 
stress disorder.  VA psychiatric examinations conducted in 
March 1996 and June 1998, diagnosed depression and obsessive-
compulsive disorder.  

A careful review of the record reveals that there is no 
competent medical evidence to establish that the veteran has 
post-traumatic stress disorder.  While the veteran and his 
representative may believe that he currently has 
post-traumatic stress disorder, in the absence of medical 
evidence diagnosing this condition, the veteran has not met 
his initial burden of submitting evidence of a well-grounded 
claim.  The veteran, as a lay person, is not competent to 
offer an opinion that requires medical expertise, such as 
whether he currently has a psychiatric disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims' interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Because the veteran has failed to prove this 
essential element of his claim, his claim for service 
connection for post-traumatic stress disorder is not well 
grounded and must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 


